Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  September 25, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                   Chief Justice

                                                                                                         Michael F. Cavanagh
                                                                                                         Stephen J. Markman
  146764                                                                                                     Mary Beth Kelly
                                                                                                              Brian K. Zahra
                                                                                                      Bridget M. McCormack
                                                                                                            David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                      Justices
            Plaintiff-Appellee,
  v                                                                   SC: 146764
                                                                      COA: 314588
                                                                      Macomb CC: 2010-000721-FH
  MYRON BANKS,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the February 7, 2013
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).

           VIVIANO, J., did not participate because he presided over this case in the circuit
  court.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             September 25, 2013
           s0918
                                                                                 Clerk